ORDER
On December 26, 2002, this court suspended respondent Ronald P. Smith from the practice of law for 90 days, effective 14 days from the date of the order. The order provided that respondent could be reinstated to permanent retired status only.
The Director of the Office of Lawyers Professional Responsibility has filed an affidavit stating that respondent has requested reinstatement and that, to the best of the Director’s knowledge, respondent has complied with all conditions of reinstatement. The Director does not object to the reinstatement of respondent to permanent retired status.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Ronald P. Smith is reinstated to permanent retired status effective April 9, 2003.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice